*960So much of the order entered November 16, 2009, as approved the plaintiff Town of Putnam Valley’s restoration plan for certain real property is not appealable as of right, as it did not decide a motion made on notice (see CPLR 5701 [a] [2]), and we decline to grant leave to appeal from that portion of the order (see CPLR 5701 [c]).
Contrary to the appellants’ contention, the Supreme Court providently exercised its discretion in denying their cross motion to modify the order dated March 12, 2009, by, among other things, “properly delineating] the . . . area of [the property] that could be the subject of the order,” and in granting the Town of Putnam Valley’s motion for the appointment of a receiver (see CPLR 5106).
The appellants’ remaining contentions are without merit. Rivera, J.P, Dickerson, Eng and Lott, JJ., concur.